DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The reply filed 10/29/21 has been entered. 

Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. The claim were previously rejected under 103 over Livescu (US 20160069146 A1), in view of Wisinger (US 20180320461 A1). 
Applicant contends that the cited prior art element of Wisinger “does not exercise or orchestrate control over any extend reach tools, let alone different tools based on sensed parameters.” The examiner respectfully contends that the rejection, Livescu, in view of Wisinger does teach and/or render obvious the claimed invention. 
Specially, as noted in the rejection below, Livescu is relied upon to teach the “different tools” (i.e. as recited “a lubricant delivery system, a vibratory tool operatively connected to the tubular, and a tractor mechanically connected to the tubular” see e.g. Paras 0002, 0038). Similarly, as stated in the rejection below, Livescu teaches the operation of one of the plurality of extended control and orchestrated control of another one of the plurality of extended reach systems. Para 0040, for example, states “The vibratory tool 20 […] may be used in combination [with] flush fluid 15 having lubricant 16 within the annulus 4 to reduce the coefficient of friction between the coiled tubing 7 and 
Wisinger has been incorporated to teach using controller and an extended reach control module with the recited configuration. Wisinger is clear over the control for “a general coiled tubing application” (Para 0022) and specific coiled tubing applications including “extended reaching” (Para 0023). Wisinger additionally teaches that the control system, functions by “adjusting one or more variable elements of the coiled tubing applications” (Para 0013) and that the “controllers may adjust the variables” (Para 0023). Similarly, the controller and an extended reach control module of Wisinger is based on sensed parameters as stated in Paras 0019, for example (“measuring the vibration characteristics, downhole conditions such as stress, load, frictional resistance, and the like may be monitored on an ongoing basis. The vibration sensors 90 may be used to collect and relay vibration measurement data to the uphole interface 67 and/or data processing system 66”). 
In other words, Livescu teaches the control over a plurality of extended control based on sensed parameters. Wisinger has been incorporated to teach using controller . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livescu (US 20160069146 A1), in view of Wisinger (US 20180320461 A1).

Regarding claim 1, Livescu teaches a system for monitoring and guiding a tubular including at least one sensor (Fig 13, Para 0033 coiled tubing string has sensors 70, 80, 90) downhole comprising:
(Fig 6, Para 0002 and 0038 there is lubricant 16 in annular flush fluid which accordingly forms a lubricant delivery system, and the invention relates to the optimization of lubricant, wellbore tractor, and/or a vibratory tool. The “and/or” discussed in the prior art suggests the presence of each of the three recited systems. Additionally, the abstract suggests powering “the sensors, tractor, and vibratory tool”.). 
While Livescu teaches an operator connected to the at least one sensor, the operator being configured and disposed to operate one of the plurality of extended reach systems, monitor parameters on the tubular (Para 0047-0048, sensors communicate information to an operator at the surface; the sensors are tension, compression, torque sensors. The operator may determine the optimal injection of lubricant into the well based on the real time information provided) and orchestrate selective control of another one of the plurality of extended reach systems based on the monitored parameters when forces on the tubular exceed a predetermined threshold (Para 0047-0048, sensors communicate information to an operator at the surface; the sensors are tension, compression, torque sensors. The operator may determine the optimal injection of lubricant into the well based on the real time information provided; Para 0040, “The vibratory tool 20 […] may be used in combination flush fluid 15 having lubricant 16 within the annulus 4 to reduce the coefficient of friction between the coiled tubing 7 and the casing 6”; necessarily in order to use the vibratory tool 20 in combination with the lubricant, the operator/control means must be capable of orchestrating control of both the lubrication system and another of the extended reach systems/vibratory tool. Para 0049 additionally discusses the operation of the vibratory tool in connection with the sensors to “optimize the insertion of the BHA 50 into the wellbore.”); Livescu is not explicit on a controller and an extended reach control module with the recited configuration. 
Wisinger teaches a controller and an extended reach control module (Para 0017, there is a “data processing system 66” with “Software (represented by information storage media 72) may run on the data processing system 66 to collect the data and organize it in a file or database stored on non-transient information storage media. Specifically, one or more processors coupled to memory may execute the software and perform any appropriate action described below”; the data processing system/controller has a control module/software) configured to monitor parameters on the tubular and orchestrate selective control of one or more of the plurality of extended reach systems based on monitored parameters (Para 0019, the system utilizes sensors to measure downhole conditions “downhole conditions such as stress, load, frictional resistance, and the like may be monitored on an ongoing basis”; Para 0023, the “controllers may adjust the variables”; Para 0013, there is “adjusting one or more variable elements of the coiled tubing applications”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Livescu by using controller and an extended reach control module with the recited configuration In re Venner, 120 USPQ 192. Further, the use of a computerized control system would reduce the possibility of operator-induced error such as calculation error or untimely actuation of the tool(s). 
	While, as previously discussed, Livescu teaches the presence of each of the recited plurality of extended reach systems including each of a lubricant delivery system, a vibratory tool operatively connected to the tubular, and a tractor (Fig 6, Para 0002 and 0038 there is lubricant 16 in annular flush fluid which accordingly forms a lubricant delivery system, and the invention relates to the optimization of lubricant, wellbore tractor, and/or a vibratory tool. The “and/or” discussed in the prior art suggests the presence of each of the three recited systems. Additionally, the abstract suggests powering “the sensors, tractor, and vibratory tool” which additionally supports the presence of both systems on the same tool string) and controlling one of the plurality of extended reach systems and orchestrating selective control of another one of the plurality of extended reach systems (Para 0040, “The vibratory tool 20 […] may be used in combination flush fluid 15 having lubricant 16 within the annulus 4 to reduce the coefficient of friction between the coiled tubing 7 and the casing 6”), Livescu is not explicit on orchestration of selective control of each of the others one or more of the plurality of extended reach systems. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Livescu by orchestration of selective control of each of the others one or more of the plurality of  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)” see MPEP 2143(I)(A). 
The examiner notes that the rejection has been discussed in additional detail in the response to arguments which for the sake of brevity is not repeated again here in its entirety. 

Regarding claim 7, Livescu teaches a resource recovery and exploration system comprising:
a first system (Fig 1, first system is the outer casing 6 and annular space between tubing 7 and casing 6); 
(Fig 13, Para 0033 coiled tubing string 7 has sensors 70, 80, 90) the tubular being fluidically connected to the first system (Fig 13, coiled tubing 7 has fluidic contact to the first system as defined as at least the outer surface has contact with annular fluids); 
a plurality of extended reach systems including each of a lubricant delivery system arranged at the first system, a vibratory tool operatively connected to the tubular, and a tractor mechanically connected to the tubular (Fig 6, Para 0002 and 0038 there is lubricant 16 in annular flush fluid which accordingly forms a lubricant delivery system where the lubricant is in the annulus it is at the first system, and the invention relates to the optimization of lubricant, wellbore tractor, and/or a vibratory tool. The “and/or” discussed in the prior art suggests the presence of each of the three recited systems). 
While Livescu teaches an operator connected to the at least one sensor, the operator being configured and disposed to operate one of the plurality of extended reach systems, monitor parameters on the tubular (Para 0047-0048, sensors communicate information to an operator at the surface; the sensors are tension, compression, torque sensors. The operator may determine the optimal injection of lubricant into the well based on the real time information provided) and orchestrate selective control of another one of the plurality of extended reach systems based on the monitored parameters when forces on the tubular exceed a predetermined threshold (Para 0047-0048, sensors communicate information to an operator at the surface; the sensors are tension, compression, torque sensors. The operator may determine the optimal injection of lubricant into the well based on the real time information provided; Para 0040, “The vibratory tool 20 […] may be used in combination flush fluid 15 having lubricant 16 within the annulus 4 to reduce the coefficient of friction between the coiled tubing 7 and the casing 6”; necessarily in order to use the vibratory tool 20 in combination with the lubricant, the operator/control means must be capable of orchestrating control of both the lubrication system and another of the extended reach systems/vibratory tool. Para 0049 additionally discusses the operation of the vibratory tool in connection with the sensors to “optimize the insertion of the BHA 50 into the wellbore.”); Livescu is not explicit on a controller and an extended reach control module with the recited configuration. 
Wisinger teaches a controller and an extended reach control module (Para 0017, there is a “data processing system 66” with “Software (represented by information storage media 72) may run on the data processing system 66 to collect the data and organize it in a file or database stored on non-transient information storage media. Specifically, one or more processors coupled to memory may execute the software and perform any appropriate action described below”; the data processing system/controller has a control module/software) configured to monitor parameters on the tubular and orchestrate selective control of one or more of the plurality of extended reach systems based on monitored parameters (Para 0019, the system utilizes sensors to measure downhole conditions “downhole conditions such as stress, load, frictional resistance, and the like may be monitored on an ongoing basis”; Para 0023, the “controllers may adjust the variables”; Para 0013, there is “adjusting one or more variable elements of the coiled tubing applications”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Livescu by using controller and an extended reach control module with the recited configuration as disclosed by Wisinger since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Further, the use of a computerized control system would reduce the possibility of operator-induced error such as calculation error or untimely actuation of the tool(s). 
	While, as previously discussed, Livescu teaches the presence of each of the recited plurality of extended reach systems including each of a lubricant delivery system, a vibratory tool operatively connected to the tubular, and a tractor (Fig 6, Para 0002 and 0038 there is lubricant 16 in annular flush fluid which accordingly forms a lubricant delivery system, and the invention relates to the optimization of lubricant, wellbore tractor, and/or a vibratory tool. The “and/or” discussed in the prior art suggests the presence of each of the three recited systems. Additionally, the abstract suggests powering “the sensors, tractor, and vibratory tool”.) and controlling one of the plurality of extended reach systems and orchestrating selective control of another one of the plurality of extended reach systems (Para 0040, “The vibratory tool 20 […] may be used in combination flush fluid 15 having lubricant 16 within the annulus 4 to reduce the coefficient of friction between the coiled tubing 7 and the casing 6”), Livescu is not explicit on orchestration of selective control of each of the others one or more of the plurality of extended reach systems. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Livescu by orchestration of selective control of each of the others one or more of the plurality of extended reach systems because Livescu discusses the presence of each of the recited systems (Para 0002, 00038) and the “optimization” of each of the vibratory tool, the wellbore tractor, and the injection of lubricant, as the examiner maintains is reasonably conveyed by Livescu; orchestrating selective control over each of the systems which are present would merely be combining prior art elements (optimized control over each of the vibratory tool, the wellbore tractor, and the injection of lubricant) according to known methods (incorporation of and optimized control over each system into a drilling system) to yield predictable results (optimized deployment of a bottom hole assembly into a wellbore). The combination of each of these known system would result in “no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)” see MPEP 2143(I)(A). 
The examiner notes that the rejection has been discussed in additional detail in the response to arguments which for the sake of brevity is not repeated again here in its entirety. 

Regarding claims 3 and 9, Livescu further teaches wherein the tubular comprises coiled tubing having a terminal end portion (Fig 12, coiled tubing 7 terminates at end with BHA 50).

Regarding claims 4 and 10, Livescu further teaches wherein the plurality of extended reach systems includes the tractor operatively connected adjacent the terminal end portion of the coiled tubing (Fig 14, tractor system 30 is adjacent the terminal end defined by BHA 50).

Regarding claims 5 and 11, while Livescu as modified teaches wherein the extended reach module is configured to sequentially selectively control the plurality of extended reach systems (Para 0040, “The vibratory tool 20 […] may be used in combination flush fluid 15 having lubricant 16 within the annulus 4 to reduce the coefficient of friction between the coiled tubing 7 and the casing 6”; necessarily in order to use the vibratory tool 20 in combination with the lubricant, the operator/control means must be capable of orchestrating control of both the lubrication system and another of the extended reach systems/vibratory tool. Wisinger as a modification teaches the extended reach module/software implementing the claimed invention and exercising control over the plurality of variables e.g. Para 0023, the “controllers may adjust the variables”; Para 0013, there is “adjusting one or more variable elements of the coiled tubing applications”. In iteratively adjusting the plurality of the elements in any order based on the measurements the systems are sequentially controlled).

Regarding claims 6 and 12, Livescu as modified teaches wherein the extended reach control modules monitors the sensor and selectively controls a system of the plurality of extended reach systems in real time (Para 0047-0048 of Livescu, as modified to use the computer system of Wisinger, the controller may determine the optimal injection of lubricant into the well based on the real time information provided from the sensor. Para 0019 of Wisinger, the system utilizes sensors to measure downhole conditions “downhole conditions such as stress, load, frictional resistance, and the like may be monitored on an ongoing basis”; Para 0023, the “controllers may adjust the variables”; Para 0013, there is “adjusting one or more variable elements of the coiled tubing applications”).  

Conclusion   
                                                                                                                             
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676